Citation Nr: 1829107	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  09-18 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for migraine headaches prior to February 16, 2012.

2.  Entitlement to rating in excess of 30 percent for migraine headaches from February 16, 2012.

3. Entitlement to an initial, compensable rating for chronic cholecystitis, status post cholecystectomy, prior to April 11, 2012.

4. Entitlement to a rating in excess of 10 percent for chronic cholecystitis, status post cholecystectomy, from April 11, 2012.

5. Entitlement to an initial, compensable rating for right leg shin splints prior to April 11, 2012.

6. Entitlement to a rating in excess of 10 percent for right leg shin splints with chondromalacia patella from April 11, 2012.

7. Entitlement to an initial, compensable rating for left leg shin splints prior to April 11, 2012.

8. Entitlement to rating in excess of 10 percent for left leg shin splints with chondromalacia patella from April 11, 2012.


REPRESENTATION

Veteran represented by:	Francisco Reyes, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to April 2006, and from May 2006 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO in San Juan, Puerto Rico, inter alia, granted service connection for migraine headaches, right leg shin splints, left leg shin splints, and chronic cholecystitis, status post cholecystectomy, and assigned an initial noncompensable (0 percent) rating for each disability, effective _______.  In October 2008, the Veteran filed a notice of disagreement (NOD) with the assigned noncompensable disability ratings.  The RO issued a statement of the case (SOC) in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.  In a December 2009 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claims. 

In January 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In August 2011, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

On remand, in a September 2012 rating decision, the AMC granted a 30 percent disability rating for migraines, effective February 16, 2012, and a 10 percent disability rating for chronic cholecystitis, status post cholecystectomy, effective April 11, 2012.  Subsequently, in a December 2012 rating decision, the AMC granted a 10 percent disability rating, each, for right and left leg shin splints with chondromalacia patellae, effective April 11, 2012.  However, inasmuch as higher ratings are available for each disability before and after the effective dates of the awards, and a he Veteran is presumed to seek the maximum available benefit for each disability, the Board has characterized the appeals pertaining to those matters as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also on remand, the AMC continued to deny service connection for sinusitis, as well as denied higher ratings for migraine headaches, chronic cholecystitis, and right and left leg shin splints (as reflected in a December 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In December 2013, the Board again remanded the claims on appeal for additional development.  The Board also remanded a claim for service connection for a psychiatric disorder, claimed as depression and anxiety (for which an appeal had also been perfected from the June 2008 rating decision).

In approximately December 2014, jurisdiction of the appeal was transferred to the RO in St. Petersburg, Florida.  

In a March 2016 rating decision, the RO granted service connection for adjustment disorder with depression and anxiety as assigned a 50 percent disability rating, effective February 13, 2012.  This matter resolved the service connection claim for a psychiatric disorder, and no downstream initial rating or effective date issue is currently before the Board.

After accomplishing further action on remand, the agency of original jurisdiction (AOJ) continued to deny service connection for sinusitis and higher ratings for migraine headaches, cholecystitis, and right and left leg shin splints (as reflected in a May 2016 SSOC) and returned these matters to the Board. 

In March 2017, the Board again remanded the claims on appeal to the AOJ,  After accomplishing further action, the AOJ continued to deny the remaining claims on appeal (as reflected in a September 2017 SSOC) and returned these matters to the Board. 

In an October 2017 rating decision, RO granted service connection for sinusitis and assigned a 30 percent disability rating, effective January 16, 2008.  The RO also granted allergic rhinitis and assigned a noncompensable rating.  This decision resolved the service connection claim for sinusitis, and no downstream initial rating or effective date issues are currently before the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decisions addressing the claims for higher ratings for migraine headaches and cholecystitis, status post cholecystectomy, are set forth below.  The remaining claims on appeal is addressed in the remand following the order; these  matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Since the January 16, 2008 effective date of the award of service connection, the collective lay and medical evidence reflects that the Veteran's migraine headaches have been manifested by frequent completely prostrating attacks, productive of severe economic inadaptability.

3.  The Veteran's chronic cholecystitis, status post cholecystectomy, has been manifested by mild symptoms with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for service-connected migraine headaches since January 16, 2008 are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 ((2017).

2.  The criteria for an initial, compensable rating for chronic cholecystitis, status post cholecystectomy, prior to April 11, 2012 are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7314 (2017).

2.  The criteria for a rating in excess of 10 percent for chronic cholecystitis, status post cholecystectomy, from April 11, 2012, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7314 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice provisions under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A May 2008 pre-rating letter provided pertinent notice to the Veteran in connection with what were then service connection claims for migraine headaches and cholecystitis.  That letter indicated what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter provided general notice of how VA determines disability ratings and effective dates (in the event service connection was granted), as well as the type of evidence that impacts those determinations.  

After the June 2008 award of service connection for migraine headaches and cholecystitis, and the Veteran's disagreement with the initial ratings assigned, no additional notice for the downstream, initial rating issues was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the February 2009 SOC set forth the applicable criteria for higher ratings.  .

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to these matters.  Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records, as well as the reports of April 2008, February 2012, April 2012, November 2016 examinations.  Also of record and considered in connection with these claims is the transcript of the January 2011 Board  hearing, along with various written statements provided by the Veteran and his attorney on his behalf.  The Board finds that no further action on any of these claims, prior to appellate consideration, is required.

As for the Board hearing, the Veteran and his wife were afforded the opportunity to orally set forth his contentions.  During the hearing, the undersigned VLJ identified the issue, and the Veteran provided testimony regarding the functional effects of his headaches and cholecystitis.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the presiding VLJ pertaining to the Veteran's current problems and treatment.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless Thereafter, the Board directed further development of the higher rating claims on multiple occasions; as a result., additional evidence was subsequently added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Furthermore, as regards to the August 2011, December 2013, and March 2017 remands, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that further remand not necessary under Stegall where the Board's remand instructions were substantially complied with). 

Pursuant to the remand directives in August 2011, the RO sent a letter in August 2011 to the Veteran requesting that he provide information, and if necessary, authorization, to obtain any additional evidence pertinent to his claims on appeal.  VA treatment records from the San Juan VA Medical Center from November 2009 to December 2011 were associated with the claims file.  The claims file also contains VA examination reports dated in February 2012 and April 2012 fully evaluates the Veteran's service-connected migraine headaches and chronic cholecystitis.  In light of the remand directives in December 2013, the RO sent a letter to the Veteran in March 2014 asking him to provide information, and if necessary, authorization, to obtain any additional evidence pertinent to his claims on appeal.  Social Security disability medical records were associated with the claims file in March 2014.  The AOJ readjudicated the claims on appeal in April 2016.  Additional Social Security disability medical records were associated with the claims file in June 2016.  The claims file also contains VA examination reports dated in November 2016.  Pursuant to the March 2017 Board remand, 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Therefore, there is no prejudice to the Veteran in the Board proceeding to a decision on these matters,  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where service connection has already been established and an increase in the assigned disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different rating for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  In this case, as the AOJ has already assigned staged ratings for the disabilities under consideration, for each, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted. 

A.  Migraine Headaches

The Veteran's migraine headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

VA regulations do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court).  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

.  For reasons discussed in more detail below, the Board finds that the staged ratings assigned by the RO are not appropriate and that the Veteran is entitled to an initial 50 percent disability rating for the entire appeal period since January 16, 2008, the effective date of the grant for service connection.   

The Veteran underwent a VA examination in April 2008.  He described his headache pain as severe mostly on the frontal region radiating to the right ear.  The pain gets worse with sunlight and loud noises.  The Veteran explained that right before the pain he feels an imbalance and "ptitito" in the right ear and then the pain starts.  His headache pain can last four to six hours.   The Veteran reported that his headaches are intermittent.  The examiner noted that the Veteran was not employed, but that the migraine headaches do not affect usual daily activities.

During the January 2011 Board hearing, the Veteran testified that he experiences five or six migraine headaches in month.  The Veteran explained that when he experiences these migraines he feels a pinching sensation in his right eye and then he does not want to see light or hear the television.  He wants it to be all dark and he will sometimes put a pillow on his face so that it can get more dark.  The Veteran's spouse testified that when the Veteran experiences a migraine headache she would close the curtains, close the room for the Veteran, and turn off the television.  She makes sure that the room is dark and closed.  She will also bring him his migraine medication.  The Veteran's spouse testified that the Veteran will lay down and close his eyes when he experiences a migraine headache.  The Veteran explained that his migraine headaches are prostrating and he must lay down.  The Veteran clarified that he experiences severe headaches where he is essentially incapacitated about four time a month even with the medications that he is prescribed to treat his migraine headaches.  

In February 2012, the Veteran underwent another VA examination.  The Veteran reported that he experiences headache pain that is pulsating or throbbing.  The pain is localized to one side of the head, typically the left side of the head.  Non-headache symptoms associated with his headaches include nausea, sensitivity to light, sensitivity to sound, and watery eyes.  The Veteran reported experiencing two headaches a week and three prostrating headaches a month.  The examiner documented that the Veteran experiences characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner determined that the has very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner provided the opinion that the Veteran's headache condition impacts his ability to work.  He explained that the Veteran cannot find work and he last worked in 2011 as a security guard.  As a security guard, he had to work at night because the sun light gave him headaches.  The examiner also noted that when the Veteran has headaches he has to cease activities and does not want to be around people.  

The most recent VA examination in November 2016 for the Veteran's migraine headaches reveals that he has constant headache pain that is pulsating or throbbing and localized to one side of the head, typically the right side.  Non-headache symptoms associated with his headaches include sensitivity to light, sensitivity to sound, changes in vision, and sensory changes.  The duration of typical headache pain is more than two days.  The examiner determined that the Veteran experiences prostrating attacks of migraine headache pain more frequently than once per month.  However, he determined that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.   The examiner determined that the Veteran's headache condition does not impact his ability to work; however, the examiner did not provide any explanation in support of this opinion.    

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that, for the entirety of the period under consideration in connection with this claim, appeal, the Veteran's headaches have more nearly approximated the criteria for a 50 percent rating.  

In this regard, the evidence shows that the Veteran endorsed headaches at least once a week, with symptoms including nausea, light sensitivity, and noise sensitivity since at least 2008.  Unfortunately, the VA examiner in April 2008 did not document frequency of the Veteran's severe migraine headaches.  The Veteran clarified in the January 2011 Board hearing that he experiences five to six migraine headaches a month and he experiences severe headaches where he is essentially incapacitated even with the use of medication about four times a month.  The evidence reflects that throughout the appeal period when the Veteran gets a migraine headache he has to go in a quiet, dark room and rest.  Thus, the medical and lay evidence reflects that the Veteran experiences frequent, completely prostrating migraine attacks.  Furthermore, when the Veteran experiences a severe migraine attack the duration is anywhere from 4 hours to two days, therefore, indicating that the headaches are prolonged.  See VA examinations dated in April 2008, February 2012, and November 2016.  Thus, the evidence is at least relatively evenly balanced on the question of whether the Veteran has experienced very frequent, completely prostrating and prolonged attacks.  

Further, as the Veteran has experienced at least four headaches a month that have required him to lay down in a quiet, dark room and that may lasted anywhere from four hours to two days, the Board finds that his headaches have resulted in severe economic inadaptability.  This is further supported by the February 2012 VA examiner's determination that the Veteran's migraine headaches impact his ability to work, as, during a headache, the Veteran has had to cease activities and he does not want to be around people.  Furthermore, there is evidence that when the Veteran worked as a security guard in 2011, he had to work at night because the sunlight would give him headaches.  In light of the foregoing, the Board concludes that the Veteran's migraine headaches have more closely approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the entire appeals period, warranting a 50 percent disability rating.

Notably, a 50 percent rating is the maximum rating under Diagnostic Code 8100, and, hence, the maximum schedular rating assignable.  In this regard, the Board has also considered the applicability of alternative diagnostic codes for rating the Veteran's disability. However, his headaches constitute a disability that is specifically listed in the Rating Schedule. Therefore, rating by analogy to an alternative diagnostic code is not appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("when a condition is specifically listed in the Schedule, it may not be rated by analogy"). 

B.  Cholecystitis

The Veteran's chronic cholecystitis, status post cholecystectomy is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7314, for chronic cholecystitis.  A 10 percent rating is assigned for moderate chronic cholecystitis with gall bladder dyspepsia, confirmed by X-ray technique, and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice.  A maximum 30 percent rating is assigned for severe chronic cholecystitis with frequent attacks of gallbladder colic.  38 C.F.R. § 4.114.

Turning to the evidence of record, a VA general examination report dated in April 2008 reveals that the Veteran had a of hematuria after a cholecystectomy.  The Veteran reported that he was seen by a urologist during service who performed a cystoscopy and he was told all was normal.  The examiner documented that the Veteran had a history of gallbladder attacks and the Veteran is now status post cholecystectomy.  The VA examination report reveals that the Veteran did not have diarrhea, indigestion, heartburn, hemorrhoids, regurgitation, or jaundice.  X-rays revealed metallic clips at the right upper quadrant from pervious cholecystectomy.

A VA treatment record dated in August 2008 revealed that the Veteran reported right upper quadrant pain and occasional night sweats.  The Veteran did not have jaundice, diarrhea, nausea, vomiting, rash, or fever.

The Veteran underwent a VA gallbladder examination in April 2012.  The Veteran reported he began experiencing episodes of abdominal pain that was sharp in the right upper quadrant and associated with nausea and vomiting during active duty.  He was diagnosed with acute cholecystitis and underwent emergent laparoscopic cholecystectomy.   The procedure went well without any remarkable issues postoperative.  The Veteran reported that after the surgery he started experiencing chronic symptoms of diarrhea or loose bowel movements.  It is exacerbated with certain food.  He also reported experiences crampy abdominal pain, which occur about three to four times a week on average.  The denied any other procedures for any other gastrointestinal issues.  There was no tenderness to palpation over the right upper quadrant.  There were normal bowel sounds.  Laboratory work was normal.  The examiner diagnosed the Veteran with status post laparoscopic cholecystectomy with moderate residual symptoms as described above, based on the Veteran's ongoing problems with diarrhea.  However, there was no evidence of biliary obstruction or any jaundice, given normal blood work.  

The Veteran most recently underwent a VA examination for cholecystitis in November 2016.  He reported that the date of onset of symptoms was in August 2007.  The Veteran stated that the condition started with nausea, diarrhea, and stomach pains.  He explained that his condition had become worse as he now had to use the restroom after he ate. The examiner noted that the Veteran is not required to take continuous medicine to control his condition, and described the disability as characterized by mild residual symptoms of post-operative cholecystectomy.  A complete blood count was normal.  

Considering the totality of the evidence, the Board finds that prior to February 16, 2012, the Veteran residuals of cholecystectomy more closely approximated mild symptoms.  Specifically, as noted above, the August 2008 VA examination reveals that the Veteran did not have any documented residuals related to chronic cholecystitis, status post cholecystectomy.  A VA treatment record dated in August 2008 documents that the Veteran sought treatment for right upper quadrant pain and occasional night sweats.  A March 2011 VA treatment record also documents complaints of right abdominal pain.  The Veteran experienced no more than mild symptoms as the medical and lay evidence reflects that the Veteran did not experience diarrhea, acid reflux, fatigue, or any other symptoms besides right upper quadrant pain and occasional night sweats.  Thus, the Veteran's chronic cholecystitis, status post cholecystectomy is appropriately evaluated as noncompensable prior to February 16, 2012.  

The Board also finds that since February 16, 2012, the Veteran symptoms of chronic cholecystitis, status post cholecystectomy have more closely approximated moderate symptoms.  In this regard, the April 2012 determined that the Veteran's symptoms were moderate due to diarrhea and crampy abdominal pain.  An addendum opinion in May 2012 reveals that after reviewing the claims file, the VA physician determined that the Veteran has moderate symptoms related to gall bladder surgery, because the medical evidence shows that he experiences on going symptoms with diarrhea and acid reflux.  However, there was no evidence of obstructive condition with normal liver function tests.  November 2016 VA examination shows that the Veteran reported that his diarrhea and stomach pains have become worse and he has to use the restroom soon after he eats.  The examiner described these symptoms as mild.  Accordingly, medical and lay evidence reflects that the Veteran has not had severe chronic cholecystitis with frequent attacks of gallbladder colic and a rating in excess of 10 percent for chronic cholecystitis, status post cholecystectomy is not warranted.

C.  Both Disabilities

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either disability under consideration been shown to be so exceptional or unusual as to render inapplicable the the schedular criteria for rating the disability, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, the Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve on the basis of a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (amended, effective January 8, 2018 for all cases pending before VA).  Furthermore, effective January 8, 2018 for all cases pending before VA, VA amended 38 C.F.R. § 3.321 to clarify that an extraschedular evaluation may not be based on the combined effective of multiple service-connected disabilities. 

Here, the applicable rating criteria for each disability reasonably describe the Veteran's disability level and symptomatology. The schedular criteria for evaluating migraine headaches contemplate the nature, severity, and frequency of his painful headaches, the effect of medication, as well as, exacerbations or flare-ups of his headache symptoms.  Furthermore, the medical and lay evidence reflect that his symptoms impact his ability to work; however, such factor is contemplated in the rating criteria, which considers severe economic inadaptability.  Moreover, the schedular criteria for evaluating chronic cholecystitis contemplate the nature, severity, and frequency of his symptoms of diarrhea, acid reflux, and upper right quadrant pain.  

As such, the Board finds that the rating schedule is adequate to evaluate his disabilities, and need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization. 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of either claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

An initial 50 percent rating for migraine headaches is granted, subject to the legal authority governing payment of compensation.

An initial, compensable rating for chronic cholecystitis, status post cholecystectomy, prior to April 11, 2012 is denied.

A rating in excess of 10 percent for chronic cholecystitis, status post cholecystectomy, from April 11, 2012 is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In this regard, the Board finds that obtaining further clinical findings pertinent to the Veteran's claims for higher ratings for right and left shin splints with chondromalacia are needed to resolve these claims.  Notably, the disabilities have been rated by analogy, and the ratings for the disabilities have been assigned under Diagnostic Code 5262, for impairment of the tibia and fibula.   However, range of motion findings of the knees clearly have been factors in assessing the severity of these disabilities.  

Notably, in  Correia v. McDonald, 28 Vet. App. 158 (2016), a case involving evaluation of knee disability, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if applicable, with range of motion measurements of the opposite undamaged joint. 

In this case, range of motion testing results pertaining to the Veteran's service-connected right and left shin splints with chondromalacia patella documented in the medical reports of record-to include the most recent November 2016 VA examination report-do not met the requirements of section 4.59 as emphasized in Correia.  Specifically, the November 2016 examiner did not address whether the range of motion testing of the knees was accomplished in active or passive motion, or on weight-bearing or nonweight-bearing.  Therefore, further examination to obtain necessary findings is warranted.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of the claims for higher ratings.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since August 2017.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C.A. § 5103(b)(3) (2017) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of each claim should include consideration of whether any, or any further, staged rating of the disability is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since August 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information concerning and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his service-connected bilateral shin splints with chondromalacia patellae by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of each knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the bilateral knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on consideration of the examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain weakness, excess fatigability, and/or incoordination, on repeated use or during flare-ups; such loss should be expressed in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

Also, based on consideration of the examination results and a review of all pertinent lay and medical evidence, for each disability, the examiner should provide a retrospective medical opinion addressing whether, at any point(s) since the effective date of the award service connection, the record reflects any change(s) in the severity of the disability, and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal light of all pertinent evidence (to include all that added to the electronic claims file since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability is appropriate). 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This  REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


